NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROBERTO YANEZ-PAEZ,                             No.    16-70811

                Petitioner,                     Agency No. A200-975-172

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2019**
                                 Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and KORMAN,*** District
Judge.

      Roberto Yanez-Paez petitions for review of a decision of the Board of

Immigration Appeals (“BIA”) dismissing an appeal from an order of an Immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
Judge denying his applications for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”), and pretermitting his application

for cancellation of removal. After the case was fully briefed, the government filed

a citation of supplemental authority and supported a remand of the CAT claim to the

BIA for further reconsideration in light of Barajas-Romero v. Lynch, 846 F.3d 351

(9th Cir. 2017). We agree with that suggestion.

      We therefore grant the petition for review and remand to the BIA for further

proceedings. We do not today otherwise address Yanez’s various claims; we can do

so, if necessary, should a future petition for review be filed.

      PETITION GRANTED, REMANDED.




                                           2